Yeager, J.,
concurring.
I find no fault with any of the determining conclusions arrived at in the second opinion in this case. I think it correctly reflects the facts and controlling principles of law;.
I think however that a mistake was made in the withdrawal of parts of the earlier opinion. As I view it the two are in nowise inconsistent. The two point out that within the meaning of law the acts of the defendant were not the efficient cause of the accident and death. An efficient cause intervened which became the proximate cause. The only discernible substantial difference as I view it between the two opinions is that in the former the causative agent was denominated an intervening cause whereas in the latter it was not.